Citation Nr: 0823137	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to April 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The procedural history of this case requires some 
explanation.  

In the September 2005 rating decision discussed above, the 
RO:  (1) increased the rating for bilateral pleural plaques 
to 30 percent, effective January 28, 2005; (2) continued a 20 
percent rating for varicose veins of the right lower 
extremity; (3) continued a 20 percent ratings for varicose 
veins of the left lower extremity; (4) continued a 20 percent 
rating for bilateral hearing loss; (5) continued a 30 percent 
rating for otitis externa with mastoiditis, status post 
mastoidectomy; and (6) denied a total rating based on 
individual unemployability due to service-connected 
disabilities.  

The veteran submitted a notice of disagreement with the RO's 
decision denying a total rating based on individual 
unemployability due to service-connected disabilities.  He 
did not indicate disagreement with any other issue.  
Nonetheless, in February 2006, the RO issued a Statement of 
the Case addressing all six issues delineated above.  In 
September 2006, the veteran submitted a completed VA Form 9, 
stating that "I am claiming my service-connected 
disabilities are why I am unable to work."  He made no 
specific argument with respect to any additional issue other 
than total rating based on individual unemployability issue.

Nonetheless, in September 2006, the RO issued a Supplemental 
Statement of the Case, again addressing all six issues 
discussed above.  In October 2006, the veteran responded that 
he was "claiming my service-connected disabilities make me 
eligible for individual unemployability."  He emphasized 
that "I am not appealing the other issues [or] evaluations 
in that I have the schedular rating requirements for the 
issue of [unemployability]."

In October 2006, the veteran testified at a hearing at the RO 
regarding the issue of a total rating based on individual 
unemployability due to service-connected disabilities.  

Following the hearing, the RO issued a Supplemental Statement 
of the Case in November 2006 again addressing all six issues 
discussed above.  Inexplicably, in February 2007, the RO 
issued another Supplemental Statement of the Case addressing 
only the issues of entitlement to increased ratings for 
calcified pleural plaques, otitis externa, and a total rating 
based on individual unemployability due to service-connected 
disabilities.  

Despite the rather confusing actions of the RO, based on the 
procedural history of this case, the Board finds that the 
only issue currently in appellate status is entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran has submitted 
neither a notice of disagreement nor a specific substantive 
appeal with respect to any other issue.  In fact, in an 
October 2006 statement, he specifically indicated that he did 
not wish to appeal any other issue, including the ratings 
assigned for his service-connected disabilities.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the claimant 
indicates that consideration of that issue should cease).  
Given the veteran's clear intentions, the RO's issuance of a 
Statement of the Case and multiple Supplemental Statements of 
the Case including the numerous additional issues noted above 
does not serve to place these additional issues in appellate 
status.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.203 (2007) (regarding jurisdiction 
of the Board).

The Board notes that in June 2008, the veteran's 
representative provided written arguments regarding the issue 
of a total rating based on individual unemployability due to 
service-connected disabilities, as well as the issues of 
entitlement to increased ratings for otitis externa with 
mastoiditis and bilateral calcified pleural plaques.  In his 
argument, the veteran's representative noted that although 
the veteran had specifically withdrawn all of his increased 
rating claims in October 2006, "[i]t appears the VA has left 
the ear issue and pleural plaques issue on appeal."  

As discussed above, the Board has determined that the sole 
issue in appellate status is as set forth on the cover page 
of the remand.  The Board advises the veteran and his 
representative that if they wish to seek increased ratings 
for any of his service-connected disabilities, they should so 
advise the RO in writing.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.

The Board notes that this case has been advanced on the 
docket based on the veteran's age, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


REMAND

The veteran seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
claims that as a result of his service-connected 
disabilities, he is unable to work.  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2007).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a) (2007).  

In this case, service connection is currently in effect for 
otitis externa with mastoiditis, status post mastoidectomy, 
rated 30 percent disabling; bilateral calcified pleural 
plaques (asbestos), rated 30 percent disabling; varicose 
veins of the right lower extremity, rated as 20 percent 
disabling; varicose veins of the left lower extremity, rated 
as 20 percent disabling; bilateral hearing loss, rated as 20 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  The veteran's combined disability rating is 80 
percent.  

Given the veteran's service-connected bilateral lower 
extremity disabilities, as well as his service connected 
disabilities affecting a single body system (impaired 
hearing, tinnitus and auditory canal disease), the Board 
finds that the veteran meets the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities under 
38 C.F.R. § 4.16(a).  Thus, a total disability rating may be 
assigned if the evidence of record shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

The record in this case shows that the veteran worked for 
many years as a custodian at a school.  After his retirement, 
he began working part-time as a grounds keeper at a 
campground.  He indicated that he worked seasonally from 
April to October each year.  The veteran indicated that since 
2003, however, his lower extremity and hearing loss 
disabilities prevented him from continuing this work.  

In support of his claim, the veteran has submitted a letter 
from his former employer who indicated that by 2003, the 
veteran's health had become a concern.  The employer recalled 
that the veteran was having to stop and recover with 
increasing frequency from dizziness, shortness of breath, and 
leg problems.  He indicated that he did not feel that the 
veteran could have continued working safely so he hired a 
replacement.  

Also submitted by the veteran was an August 2006 letter from 
his VA physician, who indicated that although the veteran had 
suffered a stroke in January 2004, prior to that time, his 
medical problems, had prevented him from working.  These 
medical problems included shortness of breath, leg pain, and 
dizziness.  

The Board notes that in connection with the veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disabilities, the veteran was afforded a VA 
medical examination in August 2005.  The examiner noted that 
the veteran had multiple medical conditions, including 
residuals of a stroke, which left him markedly impaired.  The 
examiner, however, did not provide an opinion as to whether 
the veteran's service-connected disabilities, in and of 
themselves, rendered him unable to secure or follow a 
substantially gainful occupation.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to obtain a medical opinion when such is necessary 
to render a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).  Given the evidence discussed 
above, the Board finds that a VA medical examination is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining whether his service-connected 
disabilities render him unable to secure 
or maintain substantially gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  
After examining the veteran and reviewing 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service connected disabilities, in and of 
themselves, render him unable to secure 
or follow substantially gainful 
occupation employment, without regard to 
the veteran's age.  

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claim.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond.

The case should then be returned to the Board for appellate 
consideration, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. J. Wells-Green
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


